
	

115 S1785 IS: To prohibit the implementation of a policy change to permit small, non-locking knives on passenger aircraft. 
U.S. Senate
2017-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1785
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2017
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit the implementation of a policy change to permit small, non-locking knives on passenger
			 aircraft.
			 
	
	
		1.Prohibition on implementation of policy change to permit small, non-locking knives on passenger
			 aircraft
 (a)In generalNotwithstanding any other provision of law, on and after the date of the enactment of this Act, the Secretary of Homeland Security may not implement any change to the prohibited items list of the Transportation Security Administration that would permit passengers to carry small, non-locking knives through passenger screening checkpoints at airports, into sterile areas at airports, or on board passenger aircraft.
 (b)Prohibited items list definedIn this section, the term prohibited items list means the list of items passengers are prohibited from carrying as accessible property or on their persons through passenger screening checkpoints at airports, into sterile areas at airports, and on board passenger aircraft pursuant to section 1540.111 of title 49, Code of Federal Regulations.
			
